Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2022 has been entered.
 


Status of Claims
Claims 1, 12, 20 and 21 have been amended.
Claims 1-21 are currently pending and have been examined. 

Claim Rejections - 35 USC § 101

Claim 20 is drawn to a method (i.e., a process) while claim(s) 1-19 and 21 are drawn to systems (i.e., a machine/manufacture). As such, claims 1-21 are drawn to one of the statutory categories of invention (Step 1: YES).
Claims 1-21 describe the abstract idea of obtaining consumer behavior data and linking engagement points to determine when to present content. However, claims 1-21 recite additional elements that integrate the judicial exception into a practical application (Step 2A: YES). See “The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) published in January 2019” which states that limitations that are indicative of integration into a practical application include:
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The claims represent a combination of elements, specifically the obtaining and instantiating steps. As such the rejection under 35 USC 101 has been withdrawn.


	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (2015/0019241) in view of Heller (2005/0043965).

Claim 1
Bennett discloses: 
a health care engagement point database storing a plurality of engagement point data objects, the plurality of engagement point data objects in the health care engagement point database indexed by one or more context properties of a context by an indexing schema and each dimension of the indexing schema represented by at least one of hash tables, hash values, addresses, or nearest neighbors (Bennett [0009][0099]); See “FIG. 7 is focused on Health Care System 702, which has data collections from several sources including, but not limited to, Electronic Health Record (EHR) database 704 (representing a collection of patient specific information), PAC:S database 708 (representing a collection of patient specific images and related observed information), and predictive database 706 (representing a collection of population statistics such as disease indications or genetic tendencies).” See also [0009] “Databases of information may be used to help the doctor assisting computation devices, such as electronic health records, personal history records, PACS records, genetic marker records, etc.”
an engagement engine coupled with the health care engagement point database and configured to: obtain one or more digital representations comprising behavior data from a user device of at least one of a plurality of health care stakeholders, the user device having one or more user device sensors comprising one or more of a digital camera, video recording device, biometric sensor, microphone, orientation sensor, or location sensor  (Bennett [Figure 3][0099]) See at least “Other sources of information may also be useful to the above described methods and processes, and may be captured in a central location such as Health Care System 702, for example from Patient History 752 or 762, Patient Observation 730 (representing devices that monitor and provide patient data, including but not limited to pulse from a suitable sensor, blood pressure from a suitable sensor, brain wave from a suitable sensor, blood testing from a suitable sensor or a lab report, genetic testing from a micro-array or lab report, etc.), and observations from doctors or other clinicians 720  taken by a computer, tablet, smart phone, etc.”
derive at least one context data structure comprising a context attribute name and a context attribute value from the behavior data (Bennett [0010]) See “The method also includes filtering information from the patient agent into the doctor agent to create a plurality of decision-outcome nodes, and creating a patient-specific outcome tree with the plurality of decision-outcome nodes.”
acquire a set of engagement point data objects from the health care engagement point database as a function of the at least one context data structure; instantiate an expected behavior pattern state machine for one or more of the plurality of health care stakeholders by linking one or more engagement point data objects in the set of engagement point data objects according to a behavior rules set associated with the one or more of the plurality of health care stakeholders, each linked engagement point data object dynamically assigned a contextual engagement point signature based on the at least one context data structure wherein the expected behavior pattern state machine for one of the plurality of health care stakeholders may intersect with the expected behavior pattern state machine for another of the plurality of health care stakeholders;  (Bennett [0027][0033][0098][0099]); See at least “This framework can be integrated into an existing clinical workflow, essentially functioning as a form of artificial intelligence that "lives" within the clinical system, can "learn" over time[ instantiate expected behavior pattern], and can adapt to the variation seen in the actual real-world population.” See also [0098] where the reference teaches that patient observation comes from observations from doctors and other clinicians [plurality of healthcare stakeholders]. See [0100] for Predictive Database. See [0085] “The (Outcome Rating Scale) ORS has been shown previously to be useful as the basis for machine learning algorithms to predict individualized patient treatment response.
update the expected behavior pattern state machine for the one or more of the plurality of health care stakeholders by creating, adding, modifying, or removing engagement point data objects according to changes in the behavior rules set, wherein the changes in the behavior rules set are validated based on observed correlations evaluated via automated monitoring (Bennett  [0038][0043][0044][0111][Claim 7][Claim 11]); See at least “The optimal treatment is re-evaluated when additional information is available from at least one of the patient agent and the doctor agent, after updating the patient-specific outcome tree. “ and “The decision outcome nodes are updated according to a transition model.” See also [0111] “It determines optimal actions based on what has been observed so far, the beliefs inferred from those observations, and what we expect might happen in the future. It must do so in a dynamic environment as an online agent-which continually plans, observes, and re-plans [deviates] over time as evidence/ facts change.”
configure at least some of the linked engagement point data objects in the instantiated and updated expected behavior pattern state machine with at least one user interaction interface comprising an instantiated communication channel between the user device and at least one third party; and configure a content server to present content to and receive content from the one or more of the plurality of health care stakeholders on the at least one user device via the at least one user interaction interface upon satisfaction of the contextual engagement point signature of a corresponding linked engagement point data object by the at least one context data structure wherein the timing of the presentation and the content is influenced at least in part by the behavior data (Bennett [0009]) See at least “Information from such patient monitoring is communicated to the doctor assisting devices and may influence the doctor through a new recommendation [content] or a change in the treatment decisions or beliefs of the doctor.” See [0013] “Each of these embodiments may also be implemented as a server operating by receiving and sending information and messages relating to the aforementioned uses.”
Bennett does not explicitly disclose the timing of the presentation of is influenced in part by the behavior data. However, Bennett teaches recommendations based on patient monitoring using doctor assisting computation devices. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the timing of the display of content [recommendation] would be influenced by the behavior data because in the medical professional, doctors must react quickly when administering care.
	Bennet does not explicitly teach the limitation below. Heller teaches a semi automatic process:
wherein a context associated with the one or more engagement point data objects provides evidence of improved health outcomes in one or more of medical history, test results, or genomic information when the one or more of the plurality of health care stakeholders deviates from the expected behavior pattern state machine, using the behavior data and results data obtained from the context data structure (Heller [0011]-[0016][0085]); See at least “the system uses a semi-automated process to generate a specific treatment plan tailored to the individual needs and objective data of patients.” See [0024]-[0028] where the reference teaches guidelines for medical treatment that are and creating a customize treatment plan based on recommendations. Paragraph [0077] teaches “automated comparison of two or more patients, or groups of patients, that are being treated by alternative treatment regimes ( e.g., in drug trials) thereby permitting comparison of their efficacy and/or adverse effects.” See also “Class I recommendations are those for which there is evidence and/or general agreement that a given procedure or treatment is beneficial, useful, and effective.” Lastly see [0086] “The operational knowledge content of the relevant guidelines, institutional protocols and evidence based medicine studies is disintegrated by the guideline blender and separated into rules for the use of medication (e.g. compelling indication----class-I-rules)…”
Bennett nor Heller does explicitly disclose a completely automatic creation, addition, modification or removal of engagement point objects, however Heller does disclose a semi-automatic process in that the data gathering, data analysis and recommendations/ advice are automatic. Heller, like the specification at paragraph [0075] of the as-filed application, teaches that approval must be obtained before implementation.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the invention disclosing decision making software, as taught by Bennett, the automated interactive management of the health status of individuals who are under the care of one or more health professionals that includes providing evidence of patient improvement before creation, addition, modification or removal of engagement point objects, as taught by Heller, because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” Using the data of patients whose status improved as the basis for updating the engagement points is obvious to try because the goal is to provide the most up to date and effective health care to patients.

Claim 2
Bennett discloses: 
a health care stakeholder state, a patient state, an environment state, a device state, a health care stakeholder state of mind, and a physical place state. (Bennett [0010]). See at least “a patient agent software module processes information about a particular patient and a doctor agent software module for processes information about a health status of a particular patient, beliefs relating to patient treatments, and patent treatment decisions.”

Claim 3
Bennett discloses:
wherein the behavior pattern state machine comprises at least one of the following classes of engagement point data objects: continuum of care engagement points, medical service engagement points, patient healthcare engagement points, education engagement points, life stage engagement points, and financial payment and insurance engagement points (Bennett [0010]) See at least “The method also includes filtering information from the patient agent into the doctor agent to create a plurality of decision-outcome nodes, and creating a patient-specific outcome tree with the plurality of decision-outcome  nodes [engagement points].  





Claim 4
Bennett discloses: 
wherein the behavior pattern state machine comprises health care engagement point data objects (Bennett [0080][0098]).  

Claim 5
Bennett discloses:
wherein the health care stakeholder comprises a patient, a care provider, a physician, a doctor, a nurse, a surgeon, a technician, a therapist, a social worker, an insurance provider, a technologist, a scientist, a researcher, and a medical billing provider (Bennett [0008][0009]). Where human clinicians are disclosed.

Claim 6
Bennett discloses: 
wherein the user interaction interface comprises an instantiated engagement point engine (Bennett [0051][0098]) Where the reference teaches a patient observation device [instantiated engagement point engine”. See “Patient Observation 730 (representing devices that monitor and provide patient data, including but not limited to pulse from a suitable sensor, blood pressure from a suitable sensor, brain wave from a suitable sensor, blood testing from a suitable sensor or a lab report, genetic testing from a micro-array or lab report, etc.), and observations from doctors or other clinicians 720 taken by a computer, tablet, smart phone, etc.  

Claim 7
Bennett discloses: 
wherein the instantiated engagement point engine comprises at least one of the following: an awareness engine, a discovery engine, an analysis engine, a decision engine, a health care experience engine, a selection engine, a payment engine, a follow up engine, and a support engine (Bennett [0051][0098]) Where the reference teaches a patient observation device [instantiated engagement point engine”. See “Patient Observation 730 (representing devices that monitor and provide patient data, including but not limited to pulse from a suitable sensor, blood pressure from a suitable sensor, brain wave from a suitable sensor, blood testing from a suitable sensor or a lab report, genetic testing from a micro-array or lab report, etc.), and observations from doctors or other clinicians 720 taken by a computer, tablet, smart phone, etc.    

Claim 8
Bennett discloses: 
wherein the engagement engine is further configured to obtain the behavior data from at least one of the following: a mobile device, a vehicle, a kiosk, a computer, a sensor, a biometric hub, a biometric device, a medical device, and a healthcare analysis stream management engine (Bennett [0051][0098]) Where the reference teaches a patient observation device [instantiated engagement point engine”. See “Patient Observation 730 (representing devices that monitor and provide patient data, including but not limited to pulse from a suitable sensor, blood pressure from a suitable sensor, brain wave from a suitable sensor, blood testing from a suitable sensor or a lab report, genetic testing from a micro-array or lab report, etc.), and observations from doctors or other clinicians 720 taken by a computer, tablet, smart phone, etc.   

Claim 9
Bennett discloses: 
wherein the behavior data comprises at least one of the following modalities of data: image data, audio data, sensor data, location data, position data, orientation data, time data, text data, biometric data, medical data, insurance data, billing data, financial data, and ambient data (Bennett [0099][0013]).   See “FIG. 7 is focused on Health Care System 702, which has data collections from several sources including, but not limited to, Electronic Health Record (EHR) database 704 (representing a collection of patient specific information), PAC:S database 708 (representing a collection of patient specific images and related observed information)…”

Claim 10
Bennett discloses:
wherein the context data structure is selected from the group consisting of: a current context, a future context, and a past context (Bennett [0011]).  See at least “The doctor agent software module is for processing information about a health status of a particular patient [current context], beliefs relating to at least one of patient treatments and treatment effects [past context], and effects of patient treatments.

Claim 11
Bennett discloses: 
wherein the engagement engine is further configured to create a new engagement point  (Bennett [0011]). See at least “An optimal treatment is determined by evaluating the plurality of decision-outcome nodes with a cost per unit change function and outputting the optimal treatment. The optimal treatment is re-evaluated when additional information is available from at least one of the patient agent and the doctor agent, after updating the patient-specific outcome tree.”

Claim 12
Bennett discloses decision making software, but does not explicitly disclose accessing patient progress. Heller teaches:
wherein the context data structure comprises links to electronic health records, medical history information, medical test results, or genomic information (Heller [0011]-[0016][0066][0085]); See at least “the system uses a semi-automated process to generate a specific treatment plan tailored to the individual needs and objective data of patients.” See [0024]-[0028] where the reference teaches guidelines for medical treatment that are and creating a customize treatment plan based on recommendations. Paragraph [0077] teaches “automated comparison of two or more patients, or groups of patients, that are being treated by alternative treatment regimes ( e.g., in drug trials) thereby permitting comparison of their efficacy and/or adverse effects.” See also “Class I recommendations are those for which there is evidence and/or general agreement that a given procedure or treatment is beneficial, useful, and effective.” Lastly see [0086] “The operational knowledge content of the relevant guidelines, institutional protocols and evidence based medicine studies is disintegrated by the guideline blender and separated into rules for the use of medication (e.g. compelling indication----class-I-rules)…”
Bennett nor Heller does explicitly disclose a completely automatic creation, addition, modification or removal of engagement point objects, however Heller does disclose a semi-automatic process in that the data gathering, data analysis and recommendations/ advice are automatic. Heller, like the specification at paragraph [0075] of the as-filed application, teaches that approval must be obtained.
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the invention disclosing decision making software, as taught by Bennett, the automated interactive management of the health status of individuals who are under the care of one or more health professionals that includes providing evidence of patient improvement using the above means, as taught by Heller, because it is a known technique by those of ordinary skill in the art to use patient data to determine progress in a patient status.

Claim 13
Bennett discloses: 
wherein the behavior rules set comprises an a priori generated rule set  (Bennett [0009][0026]).  Where AI software will recommend or change a treatment decision [rule set] based on patient monitoring information. A Priori is defined as “in away based on theoretical deduction rather than empirical observation. 

Claim 14
Bennett discloses: 
wherein the engagement engine is further configured to construct the behavior rules set in substantially real-time upon receiving the behavior data (Bennett [0007][0027]). Where the reference teaches making plans and adjusting the plans “on the fly” [real time] based on information from the patient.
Claim 15
Bennett discloses: 
wherein the engagement engine is further configured to construct the behavior rules set as a function of the context data structure (Bennett [0027]). See “This framework can be integrated into an existing clinical workflow, essentially functioning as a form of artificial intelligence that "lives" within the clinical system, can "learn" over time, and can adapt to the variation seen in the actual real-world population.”

Claim 16
Bennett discloses: 
wherein the user interaction interface comprises at least one of the following: a direct mail, a letter, a website, an email, a kiosk, a text message health care information portal service, and a mobile device application (Bennett [0058]).

Claim 17
Bennett discloses: 
wherein the user interaction interface is configured to enable a third partySee “The doctor agent includes a module that receives rewards/utilities, and a module to select patient treatments in order to maximize overall utilities.”

Claim 18
Bennett discloses:
further comprising an engagement point purchasing server configured to accept fees with respect to the context data structure within the behavior pattern state machine (Bennett  [0013][0110]).  



Claim 19
Bennett discloses: 
wherein the fees include at least one of the following: a per use charge, a bid, an auction result, a subscription, and a flat fee (Bennett [0102][0104][0112]).  

Claim 20 and 21
Bennett discloses: 
providing access to a health care engagement point database, wherein the health care engagement point database is configured to store a plurality of engagement point data objects, the plurality of engagement point data objects in the health care engagement point database indexed by one or more context properties of a context by an indexing schema and each dimension of the indexing schema represented by at least one of hash tables, hash values, addresses, or nearest neighbors; (Bennett [0009][0099]); See “FIG. 7 is focused on Health Care System 702, which has data collections from several sources including, but not limited to, Electronic Health Record (EHR) database 704 (representing a collection of patient specific information), PAC:S database 708 (representing a collection of patient specific images and related observed information), and predictive database 706 (representing a collection of population statistics such as disease indications or genetic tendencies).” See also [0009] “Databases of information may be used to help the doctor assisting computation devices, such as electronic health records, personal history records, PACS records, genetic marker records, etc.”
configuring a computing device to operate as an engagement engine coupled with the health care engagement point database [0009], obtaining, by the engagement engine, one or more digital representations comprising behavior data from a user device of at least one of a plurality of health care stakeholders, the user device having one or more user device sensors comprising one or more of a digital camera, video recording device, biometric sensor, microphone, orientation sensor, or location sensor  (Bennett [Figure 3][0099]) See at least “Other sources of information may also be useful to the above described methods and processes, and may be captured in a central location such as Health Care System 702, for example from Patient History 752 or 762, Patient Observation 730 (representing devices that monitor and provide patient data, including but not limited to pulse from a suitable sensor, blood pressure from a suitable sensor, brain wave from a suitable sensor, blood testing from a suitable sensor or a lab report, genetic testing from a micro-array or lab report, etc.), and observations from doctors or other clinicians 720  taken by a computer, tablet, smart phone, etc.”
deriving, by the engagement engine, at least one context data structure comprising a context attribute name and a context attribute value from the behavior data (Bennett [0010]) See “The method also includes filtering information from the patient agent into the doctor agent to create a plurality of decision-outcome nodes, and creating a patient-specific outcome tree with the plurality of decision-outcome nodes.”
acquiring, by the engagement engine, a set of engagement point data objects from the health care engagement point database as a function of the at least one context data structure; instantiating, by the engagement engine, an expected behavior pattern state machine for each of one or more of the plurality of health care stakeholders by linking one or more engagement point data objects in the set of engagement points according to a behavior rules set associated with the one or more of the plurality of health care stakeholders, each linked engagement point data object dynamically assigned a contextual engagement point signature based on the at least one context data structure wherein the expected behavior pattern state machine for one of the plurality of health care stakeholders may intersect with the expected behavior pattern state machine for another of the plurality of health care stakeholders; (Bennett [0027][0033]); See at least “This framework can be integrated into an existing clinical workflow, essentially functioning as a form of artificial intelligence that "lives" within the clinical system, can "learn" over time, and can adapt to the variation seen in the actual real-world population.” See also [0098] where the reference teaches that patient observation comes from observations from doctors and other clinicians [plurality of healthcare stakeholders]. See [0100] for Predictive Database. See [0085] “The (Outcome Rating Scale) ORS has been shown previously to be useful as the basis for machine learning algorithms to predict individualized patient treatment response.
updating the expected behavior pattern state machine for each of the one or more of the plurality of health care stakeholders by automatically creating, adding, modifying, or removing engagement point data objects according to changes in the behavior rules set, wherein the changes in the behavior rules set are validated based on observed correlations evaluated via automated monitoring (Bennett  [0038][0043][0044][0111][Claim 7][Claim 11]); See at least “The optimal treatment is re-evaluated when additional information is available from at least one of the patient agent and the doctor agent, after updating the patient-specific outcome tree. “ and “The decision outcome nodes are updated according to a transition model.” See also [0111] “It determines optimal actions based on what has been observed so far, the beliefs inferred from those observations, and what we expect might happen in the future. It must do so in a dynamic environment as an online agent-which continually plans, observes, and re-plans [deviates] over time as evidence/ facts change.”
configure at least some of the linked engagement point data objects in the instantiated and updated expected behavior pattern state machine with at least one user interaction interface comprising an instantiated communication channel between the user device and at least one third party and configuring, by the engagement engine, a content server to present content to and receive content from one or more of the plurality of stakeholders on the at least one user device via at least one user interaction interface upon satisfaction of the contextual engagement point signature of a corresponding linked engagement point data object by the at least one context data structure wherein the timing of the presentation of the content is influenced at least in part by the behavior data  (Bennett [0009]) See at least “Information from such patient monitoring is communicated to the doctor assisting devices and may influence the doctor through a new recommendation [content] or a change in the treatment decisions or beliefs of the doctor.” See [0013] “Each of these embodiments may also be implemented as a server operating by receiving and sending information and messages relating to the aforementioned uses.”
Bennett does not explicitly disclose the timing of the presentation of is influenced in part by the behavior data. However, Bennett teaches recommendations based on patient monitoring using doctor assisting computation devices. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the timing of the display of content [recommendation] would be influenced by the behavior data because in the medical professional, doctors must react quickly when administering care.
Bennet does not explicitly teach the limitation below. Heller teaches a semi automatic process:
wherein a context associated with the one or more engagement point data objects provides evidence of improved health outcomes in one or more of medical history, test results, or genomic information when the one or more of the plurality of health care 8stakeholders deviates from the expected behavior pattern state machine using the behavior data and results data obtained from the context data structures (Heller [0011]-[0016][0085]); See at least “the system uses a semi-automated process to generate a specific treatment plan tailored to the individual needs and objective data of patients.” See [0024]-[0028] where the reference teaches guidelines for medical treatment that are and creating a customize treatment plan based on recommendations. Paragraph [0077] teaches “automated comparison of two or more patients, or groups of patients, that are being treated by alternative treatment regimes ( e.g., in drug trials) thereby permitting comparison of their efficacy and/or adverse effects.” See also “Class I recommendations are those for which there is evidence and/or general agreement that a given procedure or treatment is beneficial, useful, and effective.” Lastly see [0086] “The operational knowledge content of the relevant guidelines, institutional protocols and evidence based medicine studies is disintegrated by the guideline blender and separated into rules for the use of medication (e.g. compelling indication----class-I-rules)…”
Bennett nor Heller does explicitly disclose a completely automatic creation, addition, modification or removal of engagement point objects, however Heller does disclose a semi-automatic process in that the data gathering, data analysis and recommendations/ advice are automatic. Heller, like the specification at paragraph [0075] of the as-filed application, teaches that approval must be obtained.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the invention disclosing decision making software, as taught by Bennett, the automated interactive management of the health status of individuals who are under the care of one or more health professionals that includes providing evidence of patient improvement before creation, addition, modification or removal of engagement point objects, as taught by Heller, because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” Using the data of patients whose status improved as the basis for updating the engagement points is obvious to try because the goal is to provide the most up to date and effective health care to patients.


  

Response to Arguments
Applicant's arguments regarding prior art have been fully considered but they are not persuasive. 


Applicant Argues: Bennett does not teach, disclose or suggest all of the limitations of independent claim 1 as currently amended.

Examiner agrees. As such Heller has been applied to disclose the teaching.


Examiner Note:    The amendments have not clarified the claims. It appears that throughout the amendment journey of the claims, some broad embodiments are remaining in the claims, while other limitations are being narrowed. Applicant is encouraged to follow the embodiment in each scenario. It remains unclear how an insurance provider or medical biller state of mind contributes to the flow of the invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681